Exhibit 10.19

VMWARE, INC.
2007 EQUITY AND INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
I.    NOTICE OF GRANT


Unless otherwise defined herein, the terms defined in the VMware, Inc. 2007
Amended and Restated Equity and Incentive Plan (the “Plan”) will have the same
defined meanings in this notice of grant (“Notice of Grant”) and Performance
Stock Unit Agreement (“Agreement”).
        
Grant No.:            


Name:    (“Participant”)


The Participant has been granted an award (the “Award”) of Performance Stock
Units (the “PSUs”), subject to the terms and conditions of the Plan and this
Agreement. Except as set forth in Section 4, the number of shares earned
pursuant to the Award will equal the number of shares subject to the PSUs set
forth below multiplied by the conversion ratio determined by the Administrator
(the “Conversion Ratio”) at the end of the Performance Period in accordance with
the schedule attached as Exhibit A to this Agreement (the “Performance
Schedule”).


Date of Grant:            


Number of PSUs:            


Performance Period:            






Vesting Schedule:


The Award will vest in full on ________ __, 20__ (the “Vesting Date”), subject
to the Participant’s continuing employment with the Company or any Subsidiary
through the Vesting Date in accordance with Section 2(a) of the Agreement.

v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement



II.    AGREEMENT
1.Grant of the PSUs. The Company has granted the Participant the number of PSUs
set forth in the Notice of Grant. However, unless and until the PSUs will have
vested, the Participant will have no right to the payment or receipt of any
Stock subject thereto. Prior to actual payment or receipt of any Stock, the PSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.    Vesting of PSUs.
(a)    Subject to Sections 2(b) below, the Participant will vest in the PSUs in
accordance with the vesting schedule set forth in the Notice of Grant; provided,
that, in the event the Participant incurs a termination of employment for any
reason other than due to Participant’s death or termination by the Company or
Subsidiary due to “disability” (as defined under the applicable long-term
disability plan of the Company or Subsidiary, or, if there is no such plan, as
determined by the Board or the Committee (each, the “Administrator”)), such that
the Participant is no longer employed by the Company or any Subsidiary, the
Participant’s right to vest in the PSUs and to receive the Stock related thereto
will terminate effective as of the date that Participant ceases to be so
employed and thereafter, the Participant will have no further rights to such
unvested PSUs or the related Stock. In such case, any unvested PSUs held by the
Participant immediately following such termination of employment will be deemed
reconveyed to the Company and the Company will thereafter be the legal and
beneficial owner of the unvested PSUs and will have all the rights and interest
in or related thereto without further action by the Participant. In the event
that the Participant’s employment is terminated by reason of death or by the
Company due to disability, then any unvested portion of the PSUs will
automatically accelerate and the Participant will become fully vested in one
share of Stock for each of the PSUs subject to this Agreement upon termination
of employment by reason of death or by the Company due to disability, provided,
however, that if termination due to death or by the Company due to disability
occurs after a Change in Control, the Participant will vest in the number of
shares of Stock determined per Section 4(b) and 4(d) below. In all cases, the
date of termination of employment will be determined in the sole discretion of
the Administrator.
(b)    Solely for purposes of this Agreement, the Company, in its sole
discretion, may consent to treating employment of the Participant by Parent, or
by an Affiliate in which the Company and Parent hold, directly or indirectly, an
aggregate of at least 80% of the equity or voting interest, the same as if the
Participant is employed by the Company.   The Company’s consent must be approved
by the Company’s chief financial officer, provided, however, that if the
Participant is an officer subject to Section 16 of the Exchange Act, such
consent must be approved by the Committee.
3.    Issuance of Stock. No Stock will be issued to the Participant prior to the
date on which the PSUs vest. After any PSUs vest and subject to the terms of
this Agreement, including without limitation Section 7 hereof, the Company will
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that

2
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

number of shares of Stock corresponding to the number of such vested PSUs as
soon as administratively practicable following vesting, but in no event will the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock will be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary and subject only to changes in Stock, as set forth in Section 8 hereof,
the PSUs will be settled only in shares of Stock.
4.    Change in Control.
(a)    Change in Control during Performance Period. In the event of a Change in
Control during the Performance Period, the Performance Period will terminate
immediately prior to consummation of the Change in Control. The Administrator
will determine the Conversion Ratio prior to the consummation of the Change in
Control pursuant to instructions set forth in the Performance Schedule. If the
Performance Schedule does not set forth the means for calculating the Conversion
Ratio in the event of a Change in Control, then the Conversion Ratio will equal
one share per each vested PSU. “Change in Control” has the meaning set forth in
the Plan, provided, however, that the transaction set forth in Section 2(g)(v)
of the Plan will not be deemed a Change in Control for purposes of this
Agreement.
(b)    Change in Control following Performance Period. In the event of a Change
in Control following completion of the Performance Period, the Administrator
will determine the Conversion Ratio prior to the consummation of the Change in
Control based on actual performance pursuant to instructions set forth in the
Performance Schedule.
(c)    Vesting. Following a Change in Control, this Award will continue to vest
in accordance with the original vesting schedule set forth in Section I above,
provided however, that if this Award is not assumed or replaced in accordance
with Section 7(m) of the Plan, then immediately prior to the Change in Control,
the Award will vest as to a number of shares equal to the total number of PSUs
subject to this Award multiplied by the Conversion Ratio.
(d)    Conversion Ratio Upon Termination Due to Death or Disability Following
Change in Control. If, following a Change in Control the Participant’s vesting
in the PSUs is accelerated in accordance with Section 2(a) above due to
termination of employment by reason of death or by the Company due to
“disability” (as defined in Section 2(a) above), then the Participant will, upon
the date of such termination, become fully vested in a number of Shares equal to
the number of unvested PSUs multiplied by the Conversion Ratio.
5.    Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
6.    Leave of Absence; Reduction in Service Level. As set forth in Section 7(b)
of the Plan, the Committee may determine, in its discretion (i) whether, and the
extent to which, a leave

3
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

of absence will cause a reduction or other change in this Award, (ii) whether,
and the extent to which, a reduction in service level (for example, from
full-time to part-time employment), will cause a reduction, or other change, in
an Award, and (iii) whether a leave of absence or reduction in service level
will be deemed a termination of employment for the purpose of this Award. Any
changes to this Award pursuant to Section 7(b) of the Plan and this Section 6 of
the Agreement, will not result in an increase in the amount of the Award or
otherwise accelerate its payment. The Committee will also determine all other
matters relating to whether the employment or service of Participant is
continuous for purposes of this Award.
7.    Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the PSUs, regardless of any action the Company or
any entity employing the Participant (the “Employer”) takes with respect to any
tax withholding obligations that arise in connection with the PSUs. Neither the
Company, nor the Employer make any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
PSUs or the subsequent sale of Stock issuable pursuant to the PSUs. The Company
and the Employer do not commit and are under no obligation to structure the PSUs
to reduce or eliminate the Participant’s tax liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the PSUs. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may satisfy such tax withholding obligations, in whole or in part,
by withholding otherwise deliverable Stock having an aggregate Fair Market Value
sufficient to (but not exceeding) the minimum amount required to be withheld or
by the sale of shares of Stock to generate sufficient cash proceeds to satisfy
any such tax withholding obligation. The Participant hereby authorizes the
Administrator to take any steps as may be necessary to effect any such sale and
agrees to pay any costs associated therewith, including without limitation any
applicable broker’s fees. In addition, and to the maximum extent permitted by
law, the Company may exercise the right to retain, without notice, from salary
or other amounts payable to the Participant, cash having a value sufficient to
satisfy any tax withholding obligations that cannot be satisfied by the
withholding or sale of otherwise deliverable shares of Stock.
8.    Changes in Stock. In the event that any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or exchange of Stock or other securities of the Company, or other similar
corporate transaction or event affecting the Stock occurs such that an
adjustment or change is determined by the Administrator (in its sole discretion)
to be necessary or appropriate, the Administrator will proportionately adjust
this Award in accordance with the terms of the Plan, including adjustments in
the number and kind of shares of Stock or other property the Participant

4
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

would have received upon vesting of the PSUs; provided, however, that the number
of shares of Stock into which the PSUs may be converted will always be a whole
number.
9.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book entry form)
will have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Stock and receipt of dividends and
distributions on such Stock.
10.    No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent or any Subsidiary or
Affiliate to terminate the Participant’s employment at any time in accordance
with applicable law, or (iii) entitle the Participant to any additional rights
under the Plan or under any other welfare or benefit plan of the Company, the
Parent or any Subsidiary or Affiliate.
11.    Nature of Grant. In accepting the PSUs, the Participant acknowledges
that: (a) the grant of the PSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PSUs, or benefits in
lieu of PSUs even if PSUs have been granted repeatedly in the past; (b) all
decisions with respect to future Awards of PSUs, if any, will be at the sole
discretion of the Company; (c) the future value of the underlying Stock is
unknown and cannot be predicted with certainty; (d) in consideration of the
Award of PSUs, no claim or entitlement to compensation or damages will arise
from termination of the PSUs or any diminution in value of the PSUs or Stock
received when the PSUs vest resulting from the Participant’s termination of
employment by the Employer (for any reason whatsoever and whether or not in
breach of local employment laws), and the Participant irrevocably releases the
Company, the Parent, the Subsidiary and Affiliate from any such claim that may
arise; (e) in the event of involuntary termination of the Participant’s
employment (whether or not in breach of local employment laws), the
Participant’s right to receive PSUs and vest under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
or contract, and the Company will have the exclusive discretion to determine
when the Participant is no longer actively employed for purposes of the PSUs;
(f) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Stock; and
(g) the Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.
12.    Black Out Periods. The Participant acknowledges that, to the extent the
vesting of any PSUs occurs during a “blackout” period wherein certain employees,
including the

5
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

Participant, are precluded from selling Stock, the Administrator retains the
right, in its sole discretion, to defer the delivery of the Stock pursuant to
the PSUs; provided, however, that the Administrator will not exercise its right
to defer the Participant’s receipt of such Stock if such shares of Stock are
specifically covered by a Rule 10b5-1 trading plan of the Participant which
causes such shares to be exempt from any applicable blackout period then in
effect. In the event the receipt of any shares of Stock is deferred hereunder
due to the existence of a regularly scheduled blackout period, such shares will
be issued to the Participant on the first day following the termination of such
regularly scheduled blackout period; provided, however, that in no event will
the issuance of such shares be deferred subsequent to March 15th of the year
following the year in which such shares vest. In the event the receipt of any
shares of Stock is deferred hereunder due to the existence of a special blackout
period, such shares will be issued to the Participant on the first day following
the termination of such special blackout period as determined by the Company’s
General Counsel or his or her delegatee; provided, however, that in no event
will the issuance of such shares be deferred subsequent to March 15th of the
year following the year in which such shares vest. Notwithstanding the
foregoing, any deferred shares of Stock will be issued promptly to the
Participant prior to the termination of the blackout period in the event the
Participant ceases to be subject to the blackout period. The Participant hereby
represents that he or she accepts the effect of any such deferral under relevant
federal, state and local tax laws or otherwise.
13.    Award is Not Transferable. Except to the limited extent provided in
Section 5 above, this Award of PSUs and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. The terms of
this Agreement will be binding upon the Participant’s executors, administrators,
heirs, successors and any permitted transferees.
14.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other PSU grant
materials (“Data”) by and among, as applicable, the Employer, the Company, the
Parent and any Subsidiary or Affiliate for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all PSUs or
any entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred

6
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Participant’s country. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
third party. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing his or her consent is that the Company would not be able to grant
the Participant PSUs or other equity awards or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect the Participant’s ability to participate in the Plan.
15.    Entire Agreement. This Agreement, subject to the terms and conditions of
the Plan and the Notice of Grant, represents the entire agreement between the
parties with respect to the PSUs.
16.    Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
17.    Additional Conditions to Issuance of Certificates for Stock. The Company
will not be required to issue any certificate or certificates for Stock
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Stock to listing on all stock exchanges on which such class of
stock is then listed; (b) the completion of any registration or other
qualification of such Stock under any state, federal or foreign law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any state, federal or foreign governmental agency, which
the Administrator, in its absolute discretion, determines to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the PSUs as the Administrator may establish from time to time
for reasons of administrative convenience.
18.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
19.    Administrator Authority. Participant acknowledges that determination of
the number of shares of Stock earned under this Award is subject to
determination by the Administrator of achievement of the performance targets set
forth on the Performance Schedule. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and

7
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

determinations made by the Administrator in good faith will be final and binding
upon the Participant, the Company, the Employer and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
21.    Cancellation, Recission and Recoupment of Award. Participant hereby
acknowledges that this Award and any shares of Stock issued pursuant to this
Award are subject to cancellation, recission, repayment or other action at the
discretion of the Board or the Committee as set forth in Section 7(d) of the
Plan in the event that Participant engages in “Detrimental Activity” as such
term is defined therein. In addition, the Administrator has the discretion to
require Participant to reimburse the Company for all or any portion of the Stock
issued pursuant to this Award, or the value thereof, if:
(a)    the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of a material financial restatement;
(b)    in the view of the Board or the Committee, the Participant engaged in
fraud or misconduct that caused or partially caused the need for a material
financial restatement by the Company or any substantial affiliate; and
(c)    a lower vesting would have occurred based upon the restated financial
results.
In each such instance, upon the determination of the Committee to require
recoupment of a previously issued number of shares of Stock under this
Agreement, the Company will, to the extent practicable and allowable under
applicable laws, require reimbursement of any number of shares of Stock, or the
value thereof, issued for the relevant period that exceeded the lower number of
shares of Stock that would have been made based on the restated financial
results, provided that the Company will not seek to recover shares of Stock
issued more than three years prior to the date the applicable restatement is
disclosed.


22.    Section 409A Exemption. It is intended that the Award satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code provided under Treasury Regulation Section 1.409A-1(b)(4) or to comply
with Code Section 409A, and the Award will be so interpreted and administered.
Notwithstanding the foregoing, if the Company determines that the Award may not
either be exempt from or compliant with Code Section 409A, the Company may, with
the Participant’s prior written consent, adopt such amendments to this Plan or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to (i) exempt the Award from Code
Section 409A and preserve the intended tax treatment of the Award, or (ii)
comply with the requirements of Code Section 409A; provided, however, that there
is no obligation on the part of the Company to adopt any such amendment, policy
or procedure or take any such other action, and in any event, no such action
will reduce

8
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

the amount of compensation that is owed to the Participant under this Award
without the Participant’s prior written consent.
23.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
24.    Notice of Governing Law. This Agreement will be governed by the internal
substantive laws, but not the choice of law rules of the State of Delaware.
25.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof will not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
26.    Notices. Any notice which either party hereto may be required or
permitted to give the other must be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Company, at the address provided
below, and the Participant at his or her address as shown on the Company’s or
the Employer’s payroll records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.
To the Company:    VMware, Inc.
                3401 Hillview Avenue
                Palo Alto, CA 94304
                Attention: Legal Department
Participant’s signature below indicates Participant’s agreement and
understanding that this Award is subject to and governed by the terms and
conditions of the Plan and this Agreement including, without limitation, Section
21 above. The Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof,
which are incorporated herein by reference. Participant herby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.



9
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

 
 
PARTICIPANT
 
 
 


Signature
 
 
 


Print Name
 
 
 
Date:                         , 20___
 




10
v. 3.16.15

--------------------------------------------------------------------------------

Form of PSU Agreement

Exhibit A
Performance Schedule

11
v. 3.16.15